Case 2:18-cv-05741-DMG-PLA Document 163 Filed 04/04/19 Page 1 of 1 Page ID #:4774




  1
  2
  3
  4
  5
  6
  7
  8                             UNITED STATES DISTRICT COURT
  9
                            CENTRAL DISTRICT OF CALIFORNIA
 10
      LUCAS R., et al.,                              Case No.: CV 18-5741-DMG (PLAx)
 11
                                                     ORDER CONTINUING HEARING
 12               Plaintiffs,                        ON MOTION FOR JUDGMENT ON
 13
                                                     THE PLEADINGS [162]
                  vs.
 14
 15   ALEX AZAR, Secretary of U.S.
      Department of Health and Human
 16
      Services; et al.,
 17
 18               Defendants.

 19
 20         Pursuant to the stipulation of Plaintiffs and Defendant Lloyd, IT IS HEREBY
 21   ORDERED that the hearing on Defendant Lloyd’s motion for judgment on the pleadings
 22   [Doc. # 161] is continued from April 26, 2019 to May 17, 2019, at 9:30 a.m.
 23         Plaintiffs shall file their brief in opposition on or before April 19, 2019;
 24   Defendant’s reply brief shall be filed on or before May 3, 2019.
 25
 26   DATED: April 4, 2019                          ________________________________
 27                                                 DOLLY M. GEE
                                                    UNITED STATES DISTRICT JUDGE
 28


                                                   -1-
